                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO




 OHIO A. PHILIP RANDOLPH                              Case No. 1:18-cv-357
 INSTITUTE, et al.
                                                      Judge Timothy S. Black
 Plaintiffs,                                          Judge Karen Nelson Moore
                                                      Judge Michael H. Watson
 v.
                                                      Magistrate Judge Karen L. Litkovitz
 LARRY HOUSEHOLDER, Speaker of the
 Ohio House of Representatives, et al.


 Defendants.


 IN RE: SUBPOENAS SERVED ON
 REPUBLICAN NATIONAL
 COMMITTEE,
 NATIONAL REPUBLICAN
 CONGRESSIONAL COMMITTEE
 AND
 ADAM KINCAID

 Respondents.



                              NOTICE OF AMENDED FILING
       In their January 18, 2019 Pretrial Filing, Plaintiffs redacted certain information obtained

from Respondents, which had been designated as “Attorneys’ Eyes Only” pursuant to this

Court’s December 21, 2018 Order. ECF No. 128. Specifically, they redacted information

contained in Appendix A (Plaintiffs’ Proposed Uncontroverted Facts), ECF No. 157-1, Appendix

C (Plaintiffs’ Contested Facts), ECF No. 157-3, and Appendix G (Plaintiffs’ Trial Exhibit List),

ECF No. 157-7. In their Motion to File Under Seal, ECF No. 144, Plaintiffs stated that “In the

event that a reviewing Court affirms this Court’s Order to Compel, ECF No. 128, Plaintiffs will

promptly file an updated version of the joint Proposed Pretrial Order removing the redactions
applicable to such information.” On January 18, 2019, the Court of Appeals for the Sixth

Circuit dismissed Respondents’ appeal to this Court’s December 21, 2018 Order to Compel

Documents. ECF No. 128.

          Plaintiffs have conferred with counsel for Respondents and informed them of their intent

to file unredacted versions of the aforementioned documents. Respondents do not intend to seek

leave of the Court to keep these documents under seal. Accordingly, Plaintiffs’ hereby provide

notice to the Court of these unredacted filings. 1


Dated: January 28, 2019                         Respectfully submitted,

                                                        /s/ Michael Baker       d

    Jeremy Goldstein                                 Michael Baker
    Robert Fram                                      Perrin Cooke
    Nitin Subhedar                                   Robert Day
    Alexia Romero                                    Peter Rechter
    Covington & Burling LLP                          Covington & Burling LLP
    One Front Street                                 850 Tenth Street, NW
    San Francisco, CA 94111                          Washington, DC 20001
    Tel.: (415) 591-6000                             Tel.: (202) 662-6000
    rfram@cov.com                                    mbaker@cov.com
    nsubhedar@cov.com                                pcooke@cov.com
    jgoldstein@cov.com                               rday@cov.com
    aromero@cov.com                                  prechter@cov.com

    T. Alora Thomas-Lundborg                         Freda J. Levenson (0045916)
    Dale E. Ho                                       Elizabeth Bonham (0093733)
    Theresa J. Lee                                   David Carey (0088787)
    Emily Rong Zhang                                 American Civil Liberties Union of Ohio Fdtn.
    American Civil Liberties Union Foundation        4506 Chester Avenue
    125 Broad Street, 18th Floor                     Cleveland, OH 44103
    New York, NY 10004                               Tel.: (614) 586-1958
    Tel.: (212) 549-2500                             Facsimile: (216) 472-2210
    athomas@aclu.org                                 flevenson@acluohio.org
    dho@aclu.org                                     ebonham@acluohio.org
    tlee@aclu.org                                    dcarey@acluohio.org
    erzhang@aclu.org

1
    The filings still contain some redactions reflecting confidential information of Intervenors.

                                                                                                    2
                                                  Paul Moke (0014099)
                                                  Cooperating Attorney for ACLU of Ohio
                                                  Wilmington College*
                                                  1252 Pyle Center
                                                  Wilmington, OH 45177
                                                  Tel.: 937-725-7501
                                                  paul.moke@gmail.com
                                                  * Institutional affiliation for the purpose of
                                                  identification only
                                                  Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

I hereby certify that on January 28, 2019, a true and correct copy of the foregoing was served via
ECF to all counsel of record in the above-captioned case.


                                             /s/ Michael Baker         d
                                             Michael Baker

                                             Attorney for Plaintiffs




                                                                                                   3
